Citation Nr: 0534679	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  00-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right index finger sprain.

2.  Entitlement to service connection for mild dextroconvex 
scoliosis of the thoracic spine and upper levoscoliosis of 
the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 1981 to February 
1995.  He also had service in a reserve component of the 
Armed Forces during a period of active duty for training from 
July 1, 1998, to July 7, 1998.

This appeal arose before the Board of Veterans' Appeals 
(Board) from March and June 1999 rating decisions of the San 
Juan, Puerto Rico, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In May 2000, the veteran testified at a 
personal hearing at the RO.  In March 2003, the RO again 
denied entitlement to service connection.  In November 2003, 
the Board remanded the case for additional development.  The 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran does not suffer from any chronic right index 
finger sprain residuals which can be related to his active 
military service.

2.  To whatever extent the veteran has mild dextroconvex 
scoliosis of the thoracic spine and upper levoscoliosis of 
the low back, such condition cannot be related to his active 
military service.



CONCLUSIONS OF LAW

1.  The veteran does not suffer from chronic right index 
finger sprain residuals that were incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303(b) (2005).

2.  The veteran does not suffer from mild dextroconvex 
scoliosis of the thoracic spine and upper levoscoliosis of 
the low back which were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for the residuals of a 
right index finger sprain and mild dextroconvex scoliosis of 
the thoracic spine and upper levoscoliosis of the low back in 
December 1998.  Ensuing RO rating actions then denied service 
connection in March and June 1999.  After those rating 
actions, the RO issued a VCAA letter in October 2002, 
providing notice to the claimant of what information and 
evidence must be submitted to substantiate the claim, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  In March 2003, he was sent a Supplemental statement 
of the case (SSOC) that included the provisions of 38 C.F.R. 
§ 3.159, the regulation that implemented the VCAA.  This 
included notification that he could submit any evidence 
relevant to his claims.  He was then sent VCAA notification 
letters in February and October 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least four different occasions (see above).  The Board 
asked the veteran to provide information concerning his 
claimed conditions and all relevant information referred to 
was obtained and associated with the claims folder.  The 
Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  He was also afforded a VA examination.  Therefore, 
it is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  


Applicable Laws and Regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. 3.303(a) (2005).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  However, service connection may be 
granted for congenital or hereditary diseases, if initially 
manifested in or aggravated by service. VAOPGCPREC 82-90 
(July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 200).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

Right index finger sprain

In early July 1998, the veteran suffered a hyperextension 
injury of the right index finger.  There was no swelling or 
instability.  By July 21, 1998, it was noted that his sprain 
had resolved.  

VA examined the veteran in January 1999.  He complained of 
occasional pain in the right index finger, and stated that he 
had an inability to do activities with the right hand.  The 
clinical evaluation found that he was able to reach the 
median crease with all five fingers of the right hand except 
for the right index finger, which reached to within 1/2 inch of 
the median crease.  Active range of motion in the right hand  
showed that the metacarpal phalangeal joint flexed to 90 
degrees.  Proximal metaphalangeal range of motion was to 95 
degrees in all the fingers, and distal interphalangeal range 
of motion was to 80 degrees in all fingers.  He was 
reportedly additionally limited by pain and weakness during 
repetitive use of the right hand.  The diagnosis was status 
post right index hyperextension trauma.

The veteran testified at a personal hearing at the RO in May 
2000.  His representative referred to the veteran's active 
duty for training in July 1998 (also described as "annual 
training"), and averred on his behalf that his currently 
claimed conditions were acquired during that last period of 
service.  The veteran described his finger injury as 
occurring when he was assisting other personnel in moving a 
camouflage net, and his finger was bent backward.  He stated 
that he still had limited use of the right hand because of 
his right finger injury.  Social Security Administration 
records indicated that he was disabled primarily due to 
mental disorders, although it was noted that he had problems 
with both hands.

The veteran was reexamined by VA in February 2003.  He stated 
that he had hurt his right index finger while working with a 
tent; he stated that he had been told that he had fractured 
it.  He stated that over the past 2 to 3 years, he had 
suffered from flare-ups of pain, although VA records 
developed between 2000 and 2002 contained no complaints 
referable to his right hand.  During the examination, no pain 
on movement was noted, although he reported noise in the 
joint upon movement.  The physical examination found no 
anatomical defects of the finger or the hand.  There were no 
functional defects.  Muscle strength was 4/5.  There was no 
evidence of an ape-hand or griffin-claw deformity.  There 
were no trophic changes.  Range of motion was from 0 to 90 
degrees of the right metacarpal phalangeal, proximal 
interphalangeal, or the distal interphalangeal joints.  There 
were no additional limits caused by fatigue, pain, weakness, 
or lack of endurance.  The diagnosis was of a negative 
examination.

After a careful review of the evidence of record, the Board 
finds that service connection for the residuals of a right 
index finger sprain is not warranted.  While the evidence 
does show that the veteran suffered such a sprain in service, 
there is no indication that this resulted in the development 
of a chronic index finger disability.  Of probative 
significance is a July 1998 service medical record indicating 
that the finger sprain had resolved.  Moreover, the recent VA 
examination conducted in February 2003 found no disability.  
The examination was completely normal.  As a consequence, 
there is no evidence that the veteran currently suffers from 
a right finger disability that can be related to his acute 
in-service injury.  Therefore, service connection cannot be 
awarded.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for the residuals 
of a right index finger sprain.

Mild dextroconvex scoliosis of the thoracic spine
and upper levoscoliosis of the low back

The veteran's July 1998 service medical records show his 
complaints of low back pain.  He was provided physical 
therapy for treatment.  X-rays showed mild dextroconvex 
scoliosis of the thoracic spine, and upper levoscoliosis of 
the low back.

The veteran was examined by VA in January 1999.  He was 
diagnosed with lumbar strain.  Scoliosis was not mentioned or 
discussed.  An April 1999 MRI revealed a degenerated disc and 
a bulging annulus fibrosus at L5-S1; the back was otherwise 
normal. 

At his personal hearing at the RO in May 2000, the veteran 
described his sustaining a back injury when he was assisting 
other personnel in lifting a 300-lb piece of equipment, and 
felt pain which made him drop it.  He said he was given pills 
for the pain, and underwent X-rays which showed no visible 
fracture.  He was told it was a sprain.  He said he had 
briefly used an orthopedic bandage, but that it was 
counterproductive because it caused more pain than relief.  A 
rating action was issued in March 2003 which granted service 
connection for degenerative disc disease with bulging annulus 
fibrosus at L5-S1, and L4-L5 paravertebral muscle 
irritability, with a disability evaluation of 20 percent.

The veteran continued to seek treatment for his service-
connected disc disorder with associated low back pain.  VA 
treatment records also show complaints of chronic numbness in 
the lower extremities.  The Social Security Administration 
noted that he was disabled due to mental and physical 
disabilities, to include his low back.

A February 2003 VA examination diagnosed a degenerated disc 
with bulging annulus fibrosus at L5-S1, and L4-5 
paravertebral muscle irritability by EMG.

After a careful review of the evidence of record, the Board 
finds that service connection for mild dextroconvex scoliosis 
of the thoracic spine and upper levoscoliosis of the low back 
is not warranted.  As noted above, the veteran has already 
been service-connected for a back disorder, and receives 
compensation therefor.  He now claims additional disability 
based upon scoliosis.  The record does not show that there is 
a currently diagnosed scoliosis.  In any event, it appears 
that scoliosis is a congenital or developmental abnormality 
for which service connection cannot be awarded unless there 
is medical evidence of aggravation or superimposed disability 
in service.  See 38 C.F.R. § 3.303(c).  Moreover, the veteran 
is already service connected for his low back degenerative 
disc disease.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for mild dextroconvex scoliosis of the thoracic 
spine and upper levoscoliosis of the low back.


ORDER

Entitlement to service connection for the residuals of a 
right index finger sprain is denied.

Entitlement to service connection for mild dextroconvex 
scoliosis of the thoracic spine and upper levoscoliosis of 
the low back is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


